Citation Nr: 1606170	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-14 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1972 to July 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  By a rating decision dated March 2010, the RO originally denied a claim for service connection for a back disorder; the Veteran appealed that determination, however, he withdrew his appeal prior to the case being certified to the Board.

2.  Evidence added to the record since the March 2010 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder and raises a reasonable possibility of substantiating the claim.

3.  The evidence of record does not demonstrate that the Veteran's back disorder is related to his active duty service.


CONCLUSIONS OF LAW

1.  The March 2010 rating decision, which denied a claim of entitlement to service connection for a back disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the March 2010 RO denial for entitlement to service connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for service connection for a back disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's June 2012 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, personnel records, Social Security Administration (SSA) records, workers' compensation records, identified private medical records, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with December 2009 and August 2012 VA examinations in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  These medical examinations were adequate, as they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and a clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

New and Material Evidence

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's claim for service connection for a back disorder, this claim was first denied in a March 2010 rating decision.  Although the Veteran filed a substantive appeal with regard to that decision, he withdrew his claim prior to the appeal reaching the Board, and that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  At the time of the March 2010 decision, the relevant evidence of record included the Veteran's service treatment records, personnel records, an October 2009 statement from the Veteran, a December 2009 VA examination, and VA treatment records dated January 1997 to January 2010.  The RO denied the Veteran's claim finding that there was no nexus between his diagnosed back disorder and his active duty military service.

Evidence added to the record since the March 2010 rating decision consists of, in pertinent part, July 2015 medical opinions from J. K., M.D. and C. L., M.D., opining that the Veteran's back disorder was caused by his injuries in service.  The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of the March 2010 final denial of the claim sought to be reopened and has not previously been before VA agency decision makers.

The Board also finds this new evidence is material.  The Veteran's claim was previously denied because the evidence did not show that his back disorder was due to his military service.  Assuming the credibility of the evidence, but not the weight, the newly submitted evidence lends itself to demonstrate a nexus between the Veteran's currently diagnosed back disorder and his active duty service.  See Justus, 3 Vet. App. at 513.  Therefore, the Board finds this newly submitted evidence raises a reasonably possibility of substantiating the claim on appeal of entitlement to service connection for a back disorder, and therefore, the claim is reopened.  See Shade, 24 Vet. App. at 118.

Service Connection

The Veteran claims he injured his back during service and that his current back disorder is a result of these in-service injuries.  In the alternative, he claims his back disorder is due to falls he sustained due to his alcohol dependence, which is the result of his service-connected anxiety disorder.

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a) (2015).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but is required to discuss each piece of evidence).

The Veteran's February 1972 enlistment examination documented a normal spine and in the Veteran's February 1972 report of medical history he denied recurrent back pain; he reported his usual occupation was farming.  In March 1972, the Veteran reported to sick call complaining of back pain and the examiner diagnosed a lumbosacral sprain.  In July 1973, the Veteran went to sick call again complaining of low back pain.  His July 1974 discharge examination was normal and the examiner noted the Veteran did not sustain any serious illness or injury since his last physical examination.  On his July 1974 report of medical history, the Veteran reported he was in "excellent health," did not take any medication, and denied recurrent back pain.  

Evidence associated with the electronic record reflects that in March 1994, in the course of his employment, the Veteran was lifting a box and developed pain over his left lower back region.  X-rays revealed moderate spondylosis (degenerative disease) in the lower lumbar spine and the diagnosis was a lumbar sprain/strain.

At a January 1997 VA physical examination, the Veteran reported a history of motor vehicle accidents in 1982 and 1984.  The 1982 motor vehicle accident resulted in exploratory abdominal surgery and the 1984 accident resulted in a right elbow injury and surgery.  The Veteran stated his health was "good."  He acknowledged intermittent back pain and attributed it mostly to the work he performed.  On physical examination, there was a mild area of discoloration from a contusion on the right lateral flank, superior to the ileac crest of his back, but there was no pain on palpation to that area.  The Veteran stated he landed on that area the previous night when he slipped and fell into a hot tub.  Examination of the spine demonstrated full range of motion without deformities.

In June 1997, the Veteran injured his back in the course of his employment when he was carrying a five gallon pail of rocks.  The diagnosis was sacroiliac subluxation, lumbalia, and sciatic neuralgia, with possible disc involvement, resulting in mild central spinal canal stenosis.  Evidence associated with the electronic record demonstrates that the Veteran filed for and eventually received workers' compensation for this injury.  A July 1997 magnetic resonance imaging scan (MRI) revealed moderate scoliosis, with convexity to the right in the upper lumbar region, but otherwise normal bony alignment with transitional lumbosacral segment. 

At a June 2000 VA physical examination, the only injury/trauma the Veteran reported was a 1997 back injury at the L-7 level.  

At a private January 2007 neurology appointment, the Veteran reported that since his June 1997 back injury, he experienced intermittent symptoms of back discomfort and leg paresthesias.  The Veteran also reported a history of "several" motor vehicle accidents.

At a private February 2009 medical appointment, the Veteran was seen for low back pain and gave a longstanding history of his low back problems dating back to a 1997 work injury, which he informed the examiner occurred when he lifted a pail as he bent forwards.  The examination report documented that he continued to work in the construction field, with restrictions since that injury.  A private February 2009 x-ray revealed evidence of degenerative disc disease and varying degrees of disc space narrowing.

A March 2009 VA treatment note reflects the Veteran was treated for low back pain, which he reported had bothered him on and off for years since a 1997 work injury and it had flared up recently.  The Veteran did not inform the physician of any other back injuries sustained during service or at any other point in time.

At a July 2009 independent medical examination in connection with his workers' compensation claim, the Veteran reported being injured at work in June 1997 when he was sitting on the tailgate of the truck and felt a sharp pain in his back as he attempted to get off of the tailgate.  He also reported that in February 2009, he was walking and had a sharp pain in his back and fell; that pain resolved in about a day.  At that examination, the Veteran reported no other injuries to his back, but the examiner commented that the record clearly reflected another back injury in 1994.

At a December 2009 VA examination, the Veteran told the examiner that he related his low back pain to an injury in 1997, when he was working in construction and that his back went out when he attempted to lift a pail.  He indicated that he has had problems with his back since that time, and although he underwent physical therapy and chiropractic care in 1997, it was not helpful.  Since that injury, he reported constant pain in his back.  He also described one fall that occurred when his back locked up, as well as a 1979 motor vehicle accident where he lost control of a car, although the Veteran did not elaborate on the extent of the injuries from those events.  The Veteran stated he was no longer able to work in the construction field, and that he was working part time as a mail carrier one day a week.  On physical examination, there was no tissue tenderness or increased muscle tone or spasm.  Radiological imaging revealed mild rightward thoracolumbar curvature, with mild degenerative spondylosis.  The examiner opined that the multilevel lumbar degenerative disc disease was not due to or the result of the Veteran's military service.  The examiner reasoned that the Veteran's discharge physical examination and the report of medical history made no mention of back pain at that time, he was only noted to have a few concerns of back pain during service, a back condition did not result in medical discharge, and there was no documentation of ongoing medical care within five years of military discharge.  The examiner indicated that the Veteran's low back condition in service was likely a "self limited condition" and that his current multilevel lumbar degenerative disc disease was secondary to his 1997 work injury.

A July 2010 statement from C. D., M.D., reflects the Veteran was a patient of Dr. C. D.'s in late 1974 and early 1975 for severe low back pain, with pain radiating through the Veteran's right buttocks and into his right leg.  Dr. C. D. stated that the Veteran had difficulty walking and was unable to work at that time.  Dr. C. D. also provided a June 2012 medical opinion indicating that it was "at least as likely as not" that the Veteran's current back problems were "at least partly" the result of the injuries he sustained in 1972 and 1973 while in the military.  The Veteran indicated that his medical records from his treatment with Dr. C. D. had been destroyed; the Board notes that unclear from the record whether Dr. C. D. reviewed any medical records or actually remembered treating the Veteran over forty years ago, or whether the Veteran reminded Dr. C. D. of the treatment he received.

A July 2012 statement from J. K., M.D., reflects that Dr. J. K. had been treating the Veteran for "several years" and opined that the Veteran's history of low back problems were "at least as likely as not" related to the injuries he incurred while he was in the military in 1972 and 1973.  Dr. J. K. did not provide any supportive reasoning for that determination.

At an August 2012 VA examination, the examiner diagnosed degenerative joint disease of the lumbar spine.  The Veteran was not able to recall the specific injuries during service which resulted in treatment for his back in 1972 and 1973.  Following military service, the Veteran was employed in farming, field drainage, and sewer and water installation as a laborer.  The Veteran indicated he had always had back pain.  He reported that in 1997, when he was bending over to pick up a pail at work, his back "went out," and he received workers' compensation for approximately a year.  He indicated he was then placed on a 20 pound lifting restriction and returned to work in farm drainage.  On physical examination, the paraspinal muscles of the lumbar spine were tender.  The Veteran was limited in range of motion testing and was unable to perform repetitive use testing for fear he would exacerbate his back pain.  Radiographic testing revealed vertebral fracture, with ten percent of the vertebral body lost.  The Veteran occasionally used a cane to ambulate and reported flare-ups where he required assistance getting out of bed.  The examiner found the Veteran's back condition was "less likely as not" due to his active duty military service.  The examiner reasoned that the incidents of back pain in service were documented as "L-S strain" and the Veteran was treated with medication and physical profile; there were no other notations or complaints of, evaluation of, or treatment for a back condition during service.  At the July 1974 exit examination the Veteran's spine was normal, he reported he was in "excellent health," and he provided a negative response to the question of whether he had "recurrent back pain."  Moreover, the examiner pointed to a May 2009 VA appointment wherein the Veteran reported having back pain on and off for several years dating back to a 1997 work injury.  Based on the foregoing, the VA examiner opined that the back pain noted in the service treatment records represented transient myofascial back pain, without permanent residual and that the current back condition appeared to be more likely related to the workers' compensation injury or 1997 or another injury sustained sometime after the normal discharge physical examination and report of medical history.

At a March 2013 private examination with D. N., M.D., the diagnoses were lumbar segmental dysfunction, lumbar disc degeneration, low back pain, and muscle spasms.  In reviewing January 2013 x-rays, Dr. D. N. found that the minor to moderate osteoarthritis of the lumbar spine curve, with moderate to severe disc degeneration in the upper lumbar spine, was from an old injury.  In reviewing the Veteran's service treatment records, January 2013 x-rays, and Dr. D. N.'s own January 2013 medical evaluation, Dr. D. N. opined that the Veteran's back condition was "not new in nature," and it was "difficult to say exactly when his low back condition started."  Dr. D. N. determined that the Veteran's back problem started "at least 12 years ago or longer," and that after evaluating the above-referenced records, it was Dr. D. N.'s opinion that it was "very possible, if not probable, that his back problem started in the early 1970's," but that it was "difficult to say what actual event or injury initiated this problem."

A January 2014 VA treatment note indicates the Veteran was being treated for severe rib pain following a fall on ice and that pain, compounded with his chronic back pain, was too much to handle at home.  In a January 2014 mental health note, the examiner documented that the Veteran recently fell and injured his back.

At an April 2014 psychiatry consultation, the Veteran reported back pain for nearly the past forty years and indicated he had surgery on his right arm "many years ago" as a result of a motor vehicle accident.  In June 2014, the SSA determined the Veteran was disabled as of December 2013 due primarily to discogenic and degenerative disorders of his back and secondarily to an anxiety disorder.

In a July 2015 letter, J. K, M.D., reported treating the Veteran for many years and indicated this letter was an addendum to the previously submitted July 2012 letter in support of the Veteran's claim.  Dr. J. K. stated that the Veteran's service treatment records and the previous July 2012 letter were reviewed and then opined that the Veteran's back problems were "at least as likely as not related back to injuries" that the Veteran incurred during service.

In support of his claim, the Veteran also submitted a July 2015 letter from a VA neurosurgeon.  The neurosurgeon indicated that the Veteran was evaluated by neurosurgery and found to have facet arthropathy with joint effusions throughout his lumbar spine, which caused pain to develop progressively over time.  The VA neurosurgeon stated that the Veteran showed his service treatment records documenting treatment for low back pain and, following a review of those records, the neurosurgeon opined the Veteran's progressive lumbar spondylosis and lumbago was "at least as likely as not" caused by the Veteran's military service.

The Veteran submitted a number of buddy statements from friends and family regarding his back dated April 2010.  D. F. reported helping take the Veteran to the chiropractor for his back while the Veteran was home on leave from the military.  A former high school classmate, C. A., stated that they farmed together after the Veteran returned from the military and that C. A. observed that the Veteran had to go to the chiropractor.  K. P., the Veteran's ex-wife, whom he was dating while he was in the service, indicated she received letters from him while he was in the service and that he complained of back pain then and throughout their marriage.  J. P., a friend of the Veteran, indicated that the Veteran informed him he had back pain during service and that he continued to have back trouble.  The Veteran's sister, S. G. stated that while the Veteran was in the service he wrote to her and stated he had back pain, which made it even more difficult to be away from home.  C. M. reported knowing the Veteran nearly his entire life and stated the Veteran did not have any problems with his back until he came home from the military.  

The Veteran submitted a statement on his own behalf in April 2010 and reported he first experienced back pain in service and had experienced it since that time.  He stated he saw many doctors and chiropractors since separating from service and did not file a claim until recently because he was unaware he could obtain assistance from VA.

In an August 2011 statement, the Veteran indicated that when he received workers' compensation, it was for another flare-up of his back; he reported that flare-ups occurred "quite a bit" even though he now only worked part-time.  In a November 2011 statement, the Veteran reported his back "gave out" causing him to fall and injure his face; he stated his back was getting worse and made it difficult to walk.

In an undated document associated with the Veteran's workers' compensation paperwork, the Veteran indicated he previously worked in the drain tile business, installing field train tile, which required overhead work and lifting up to fifty pounds.

At his June 2015 hearing before the Board, the Veteran testified that he did not have any problems with his back prior to entering active duty service.  He indicated he was treated during service in 1972 and 1973 for low back pain and that he sought treatment for his back pain in 1974 upon separation from active duty but that those records had been destroyed.  Following separation from active duty service, the Veteran indicated he worked on a farm and in construction.  The Veteran acknowledged a 1997 injury to his back, which kept him out of work for some time and which he asserted exacerbated his low back pain.

Military personnel records reflect that the Veteran filed an Application for Separation for Hardship or Dependency requesting to be discharged from the military so he could return to help out on the family farm.  Specifically, the Veteran indicated his father injured his back and his sisters would not be able to do the heavy lifting that was required with farm work.  The application reflects that the Veteran took temporary leave from the military in May and June 1974 to help with the spring crops.  June 2014 letters from the Veteran's parents, which are associated with his personnel record, indicated that they requested he be discharged from the military so that he could help out with the family farm because their health precluded them from maintaining it.  A June 2014 letter from G. S., M.D., the Veteran's father's doctor, stated that the Veteran's father was no longer able to perform the physical demands of farm work due to his health and that he needed the Veteran to return from the military to assist the family.  Notably, the Veteran was discharged from the military in July 1974.

The Board finds the evidence of record is against a finding that his current back disorder is related to service and affords very little probative value to the private medical opinions submitted by the Veteran in support of his claim.  The June 2012 opinion from Dr. C. D.; the July 2012 opinion, and July 2015 addendum opinion from Dr. J. K.; March 2013 opinion from Dr. D. N.; and July 2015 opinion from the VA neurosurgeon are all devoid of any supportive reasoning for their determinations that the Veteran's current back disorder is related to his active duty service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Miller v. West, 11 Vet. App. 345, 348 (1998). ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").

Additionally, none of those opinions discuss the Veteran's significant 1997 back injury, which he filed and received workers' compensation.  The physicians' omission of a discussion or acknowledgement of this incident seriously diminishes the probative weight of the private medical opinions and leads the Board to believe that the examiners did not have a complete picture of the Veteran's medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).  In fact, there is no evidence that any of the private medical providers who submitted medical opinions examined the Veteran, reviewed his claims file, or had a complete understanding of all back injuries the Veteran sustained in his lifetime.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); see also LeShore v. Brown, 8 Vet. App. 406 (1995) (finding medical opinions which are based solely on the veteran's reported history have little probative value).

At his December 2009 VA examination, the Veteran did not inform the examiner that he experienced back pain since separating from active duty service.  In fact, the Veteran explicitly stated that he related his low back pain to his 1997 work injury.  Based on the medical evidence of record and the Veteran's statements at the examination, the examiner found the Veteran's current back disorder was not related to his military service.  Part of the examiner's reasoning was that there was no documentation of ongoing medical care for the Veteran's back within five years of discharge from military service.  The Veteran's statements to this examiner contradict other statements that he received chiropractic treatment following active duty service but that those records had been destroyed.  The August 2012 VA examiner found the Veteran's current back disorder related to the 1997 workers' compensation injury and noted that the Veteran's back injuries in service were transient myofascial back pain as the Veteran was merely treated with a physical profile and medication.  Furthermore, the examiner pointed to the fact that the Veteran sought treatment on only two occasions for back pain with no other notations, complaints of, evaluation of , or treatment for back pain during service.  Moreover, the Veteran had a normal separation examination and, immediately prior to separating from service reported he was in "excellent health" and denied back pain.

Further weighing against his claim, the Veteran has made numerous statements to treating medical providers that he experienced back pain since his 1997 work injury.  Nowhere in his private medical records did the Veteran report to his treating physicians that he experienced back injuries during his active duty military service or experienced back pain since then and, in fact, the only other injuries he mentioned were automobile accidents and a February 2009 fall.  The only times the Veteran has mentioned that he had back pain since service were to medical providers in connection with his claim or in statements submitted to VA in connection with his claim.  The evidence of record reflects he injured his back in 1994, yet when describing his medical history at the December 2009 and August 2012 VA examinations and the July 2009 independent medical examination in connection with his workers' compensation claim, he neglected to disclose that injury.  In fact, at a January 1997 VA physical examination, which was prior to his 1997 work injury, the Veteran acknowledged intermittent back pain, but attributed it mostly to the work he performed, rather to a long standing back disorder since his military service.  Additionally, at the January 1997 examination, the Veteran informed the examiner that he fell in a hot tub the previous night and injured his back.  At no point did the Veteran inform the January 1997 examiner that he experienced back pain or sought treatment for his back since separating from service.  Moreover, months prior to filing his claim for compensation, at a June 2000 VA physical examination, the only injury the Veteran reported was a 1997 back injury.  He did not report that he had back pain or treatment upon separating from service.  The Board finds that the above details taken together weigh heavily against the Veteran's claim.  Based on the foregoing, the Board assigns far more probative value to the Veteran's lay statements made for treatment purposes rather than his subsequent statements made for compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

Additional evidence against the Veteran's claim includes the Veteran's personnel records, which contain letters from the Veteran and the Veteran's parents to the military requesting that he be discharged from active duty service to return home to help his family with their farm because his father had a bad back and was unable to perform heavy lifting, which was required with farm work.  The Veteran was discharged from the military in July 1974 and reported he was in "excellent" health at discharge.  The Veteran's SSA records also reflect that he was a laborer from 1976 to 1997 and that he worked in construction from 2002 to 2008.

The Board has considered the Veteran's lay statements that he has experienced back pain since service and that he believes his current back disorder was caused, at least in part, by his back injuries during service.  His statements are competent evidence as to his symptoms because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a).  The statements from family and friends who reported that the Veteran experienced back pain and sought treatment following his separation from service are also competent evidence as to his symptoms.  However, the Veteran's statements and the statements of family and friends are not competent evidence to link his current back disorder to injuries which occurred in service as this requires specialized medical education, training or experience to make those determinations.  See 38 C.F.R. § 3.159(a); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (finding that lay assertions of medical causation do not constitute competent medical evidence).  Further, as discussed above, the Board affords far more weight to the Veteran's statements made in the course of treatment for his back pain than those made in support of his claim for compensation.  See Harvey, 6 Vet. App. at 394.

Competent evidence concerning the etiology of the Veteran's back disorder has been provided by medical personnel who have examined him during the current appeal and who have rendered opinions in conjunction with the Veteran's statements and clinical evaluations.  See 38 C.F.R. § 3.159(a).  The medical findings, as provided in the examination reports, directly address the Veteran's history of back pain and injuries.  As such, the Board finds that the objective medical evidence of record is the most probative evidence that the Veteran's current back disorder is not the result of his active duty service.

As previously noted, the Veteran has alternatively argued that he aggravated his back disorder, which was originally injured in service, because he self-medicated with alcohol to deal with his service-connected psychiatric disorder, causing him to fall and reinjure his back.  The RO denied entitlement to service connection for alcohol dependence due to the Veteran's service-connected psychiatric disorder in a March 2015 rating decision.  Accordingly, even assuming the Veteran's back was injured due to falling down as the result of being intoxicated, because his alcohol dependence has been found not to be service-connected, service connection for the Veteran's back disorder as a result of alcohol dependence is not warranted.

The Board has considered the benefit of the doubt doctrine, but as the evidence overwhelmingly weighs against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


